Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-12 are pending. 
Amendments as filed are entered.
Election/Restrictions (Original Presentation)

Newly submitted claims 10-11 are directed to species that is independent or distinct from the invention originally claimed for the following reasons: 
The newly submitted claim 10 appears to direct the invention to a different direction, i.e. the generation of the learning model is now based on evaluation of memory space instead, in contradiction to the criteria established in claim 1.  This species is established in an independent mode of operation featured in Fig. 4 and associated texts.
The newly submitted claim 10 appears to direct the invention to a different direction, i.e. the generation of the learning model is now based on evaluation of certain time table instead, in contradiction to the criteria established in claim 1.  This species is established in an independent mode of operation featured in Fig. 7 and associated texts. 
The Specification features multiple independent embodiments from Fig. 3 through Fig. 7. Also there are no indication how these embodiments could be merged together in one unified embodiment.  For example, if there is conflict in memory space condition vs. conflict of connection method, there is no disclosure on how the system would react and weight the priority of the criteria, as such a written description issue.  The Examiner will treat the embodiment established in the independent claim as the elected species. 
The practice of swapping/switching alternative species is improper under provision of MPEP that only one invention is allowed for examination. See 37 CFR 1.142(b) and MPEP § 821.03. As such, other independent embodiments are restricted by the examiners, namely claim 10 and claim 11.  
Future amendments will also be screened and subjected for similar restriction actions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10 and 11 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 is now amended to say the circuitry is generate a second learning model with condition that is different from the first model.  
The Specification shows different embodiments where different condition is used to generate a learning model (See Fig. 4 through 7).
For example, Fig. 3 the criteria being machine authentication vs. Fig. 4 the criteria being hardware resource specification.
The Examiner asserts that no point in the Specification that a single embodiment is configured to generate two different learning model using completely two different mode of operation. There are no indication how these embodiments could be merged together in one unified embodiment.  For example, if there is conflict in memory space condition vs. conflict of connection method, there is no disclosure on how the system would react and weight the priority of the criteria, as such a written description issue.
Claim 6 is now amended to recite the first model is generated based on the second learning model.  This is entirely not in the Specification and not illustrated in any Figure. It is unclear where Applicant drew this embodiment from. 
Claim 7 falls together with base claim 5.
Since these are clearly limitations not supported by the Specification as discussed above, the Examiner will perform best attempt at BRI to address these limitations for the purpose of examination. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 12 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornick (US 6,912,533) in view of Merhav et al. (US 2017/0330056) and in further view of Avery et al. (US 2016/0234092).


As to claim 1:
Hornick discloses an apparatus (for example computer 420N), comprising:

Fig. 4B, computer 420N has data interface that can communicate with another computer system such as 420A, aka “server”); and circuitry configured to:

collect learning data, (See at least Col. 7, lines 5-15, inputs include various training data/parameters, also col. 10 lines 5-20) and

determine whether to process the data by the server based on the learning data or to process the learning by the circuitry based on the learning data. (See at least col. 12, lines 12- 50, determining that the data processing job should be done by the other computer system, aka. server 420 based one or more criteria associated with the inputted data such as compatibility with the particular data that is requested to be process, i.e. agent does or does not support the algorithm for the data mining job for the input data, also col. 13 through 16 have various discussion of criteria, such as how long it takes for the given inputted data to be completed, associated costs for the inputted data)

Hornick discloses the system as mapped above, specifically in the context of data processing job for a machine learning system where data process job might be offloaded to another computer system based on criteria associated with the inputted data such as time, cost, compatibility (see the Examiner’s discussion above). 
Hornick however does not discloses the system as an image forming apparatus and that the data is to generate a machine learning model.


It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Hornick’s system in which data processing task offloading and management can be applied to other specific data processing task such as training a machine learning model in context of an image forming apparatus.  Since tasks management concepts can be repurposed for different specific applications, such implementation can help improve usefulness of the task management scheme of Hornick. 
Neither discloses the task offloading to either devices is based on at least one of :a user authentication method, wherein the circuity is configured to determine to generate the first learning model bv the circuitry in response to the user authentication being performed by the image forming apparatus, and the circuity is configured to determine to generate the first learning model by the server in response to the user authentication being performed by the server, or
a connection method between the image forming apparatus and the server.
Avery, in a related field of endeavor, discloses in at least ¶0024 that suitability to perform a particular task/activity of devices 102 through 104 can be evaluated based on a particular connection type. Per ¶0033, connection option includes wireless vs. LAN, WAN.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that connection types might be factored into offloading decision making of tasks in 



As to claim 8.    
An image forming system comprising: 
A server (420A)
an apparatus (for example computer 420N), comprising:

collect learning data, (See at least Col. 7, lines 5-15, inputs include various training data/parameters, also col. 10 lines 5-20) and

determine whether to process the data by the server based on the learning data or to process the learning by the circuitry based on the learning data. (See at least col. 12, lines 12- 50, determining that the data processing job should be done by the other computer system, aka. server 420 based one or more criteria associated with the inputted data such as compatibility with the particular data that is requested to be process, i.e. agent does or does not support the algorithm for the data mining job for the input data, also col. 13 through 16 have various discussion of criteria, such as how long it takes for the given inputted data to be completed, associated costs for the inputted data)


Hornick however does not discloses the system as an image forming apparatus and that the data is to generate a machine learning model.
In a related field of endeavor, Merhav discloses processing of training data can include generation of a machine learning model using said training data (¶0014, Fig. 3, Abstract, the apparatus is an image forming apparatus 214)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Hornick’s system in which data processing task offloading and management can be applied to other specific data processing task such as training a machine learning model in context of an image forming apparatus.  Since tasks management concepts can be repurposed for different specific applications, such implementation can help improve usefulness of the task management scheme of Hornick. 
Neither discloses the task offloading to either devices is based on at least one of: a user authentication method, wherein the circuity is configured to determine to generate the first learning model bv the circuitry in response to the user authentication being performed by the image forming apparatus, and the circuity is configured to determine to generate the first learning model by the server in response to the user authentication being performed by the server, or
a connection method between the image forming apparatus and the server.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that connection types might be factored into offloading decision making of tasks in Hornick.  Such implementation advantageously help to avoid performance issues that may result from incorrect chosen connection type (See Avery, ¶0010).

As to claim 2:
Hornick in view of Merhav and Avery discloses all limitations of claim 1, wherein
the learning data includes at least one of setting data or job history data, and the circuitry is further configured to generate the first learning model based on the at least one of the setting data or the job history data. (Hornick, col. 10, lines 10-15 data mining model training parameters, data mining prediction data, and data mining prediction parameters, aka setting data)


As to claim 4:
Hornick in view of Merhav and Avery discloses all limitations of claim 1, wherein
the circuitry is configured to generate the first learning model in response a determination  to generate the first learning model by the circuitry the circuitry transmits the learning data to the server via the communication interface in response to a determination to generate the first learning model by the server.
(See Hornick (in context of Merhav’s combination) See at least col. 12, lines 12- 50, determining that the data processing job should be done by the other computer system, aka. server 420 based one or more criteria associated with the inputted data such as compatibility with the particular data that is requested to be process, i.e. agent does or does not support the algorithm for the data mining job for the input data, also col. 13 through 16 have various discussion of criteria, such as how long it takes for the given inputted data to be completed, associated costs for the inputted data. Fig. 9 and 10 and associated text, the instant computer system will perform the task if it can, if not the task will be migrated to the other chosen computer system)

As to claim 12:
Hornick in view of Merhav and Avery discloses all limitations of claim 2, wherein the circuitry is further configured to: generate the first learning model using at least one of support vector machine (SVM), clustering, neural network, or decision tree. (See Merhav, ¶0039, 0041, decision-based, neural network process)

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornick (US 6,912,533) in view of Merhav et al. (US 2017/0330056) ) and in further view of Avery et al. (US 2016/0234092) and in further view of Hwang et al. (US 2020/0018540)

As to claim 5:
Hornick in view of Merhav and Avery discloses all limitations of claim 1, wherein

Hornick, col. 10, lines 10-15 data mining model training parameters, data mining prediction data, and data mining prediction parameters, aka setting data) however is silent on the learning data can also include a start time and an end time of an energy saving mode, and the circuitry is further configured to generate a second the learning model based on the start time and the end time of the energy saving mode.

Hwang, in a related field of endeavor, discloses AI building system in which a learning model can be generated using training data that include several schedule periods throughout a duration of a week for example where the apparatus is in a power saving mode and a normal mode so as to build a predictive learning model for the next week in the discussion throughout ¶0107, 0074-0077, 0083-0085. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Hornick and Merhav to incorporate other specific usage of learning models such as discussed by Hwang. Such incorporation provides advanced AI application for specific usages such as energy saving in electronic apparatuses, allowing better usage predictions, improving efficiency of the particular devices (¶0004 of Hwang) 

As to claim 6:
 Hornick in view of Merhav, Avery and Hwang discloses all limitations of claim 5, wherein
the circuitry is further configured to determine whether to generate the first model by the server based on the second model  wherein the first learning model is generated based on least one of See at least Hwang, Abstract, 0083-0085, determined to generate predictive models using training data. See ¶0118, 0119 a new neural network is formed by repeating the process of the previous learning data set that form the first neural network)

As to claim 7:
Hornick in view of Merhav, Avery and Hwang discloses all limitations of claim 5, wherein
the circuitry is configured to transmit at least one of the setting data or the job history data to the server via the communication interface in response to a determination to generate the first learning model by the server. (See Hornick (in context of Merhav’s combination) See at least col. 12, lines 12- 50, determining that the data processing job should be done by the other computer system, aka. server 420 based one or more criteria associated with the inputted data such as compatibility with the particular data that is requested to be process, i.e. agent does or does not support the algorithm for the data mining job for the input data, also col. 13 through 16 have various discussion of criteria, such as how long it takes for the given inputted data to be completed, associated costs for the inputted data. Fig. 9 and 10 and associated text, the instant computer system will perform the task if it can, if not the task will be migrated to the other chosen computer system)

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the arguments are directed to the alternative criteria of authentication and connection method.  These limitations are now addressed in a new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645